                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Robert Neville,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             1:20-cv-00020-MR-WCM
                                      )
                 vs.                  )
                                      )
       Elizabeth C. McCaghren,        )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on 1/27/2020.

                                               January 27, 2020
